Citation Nr: 1600528	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) improved death pension benefits, to include the issue whether the appellant is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1969 to April 1971.  He died in January 1974 and the appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the VA Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that she is the helpless child of the Veteran and is, therefore, entitled to VA improved death pension benefits.

Generally, an individual is a child of a veteran if he is the biological or adopted child or stepchild of the veteran, and is an unmarried person who either: is (1) under the age of 18; (2) "shown to [have been] permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years;" or (3) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57, 3.356; Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  The issue is one of fact premised on competent evidence in the individual case.  Bledsoe v. Derwinski, 
1 Vet. App. 32, 33 (1990).

The appellant's birth certificate shows that she was born in October 1967.  Her claim was filed in June 2011; therefore, she is over 40 years of age. Given her age, the appellant may be considered as the child of the Veteran for VA purposes only if she is "shown to [have been] permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years."

The standard is that the evidence must show that the child does not have the capacity for self-support.  See Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  An adjudicatory body's focus in such cases must be on the claimant's condition at the time of his 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  Initially, VA must determine whether the evidence shows the child to have been incapable of self-support as of his or her 18th birthday.  Id.  If so, the second part of the two-part test requires consideration of evidence as to the current condition of the child.  Id.   

Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case.  Rating criteria applicable to disabled veterans are not considered controlling.

Medical records suggest that the appellant is married; however, in completing a September 2011 VA Form 21-0519C-1, Improved Pension Eligibility Verification Report, the appellant neglected to complete the "Marital Status" field.  As such, the appellant should be contacted and ask to comment directly on her marital status as the answer could be outcome determinative in this case.  

In the event the appellant responds that she has never been married or is currently divorced then it is necessary that Social Security Administration (SSA) records dating to the appellant's childhood be obtained.  On a VA Form 21-674, Request for Approval of School Attendance, completed in October 1985, around the time the Veteran turned 18, no SSA income is reported.  Shortly thereafter, in June 1986, however, a separate VA Form 21-674 was completed and on this form SSA income is reported for 1985 and 1986.  As this evidence suggests the appellant may have received SSA disability benefits prior to and around the time she turned 18, and those records have not been obtained, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran by appropriate means to determine whether she is currently married.  If she responds that she is currently married, no matter if separated, proceed to paragraph (3).    

2. In the event the appellant responds either that she has never been married or is currently divorce, obtain and associate with the claims folder the SSA records pertaining to appellant's claim for benefits, to include the medical records used in support of any positive determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3. Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




